Citation Nr: 1609050	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  08-08 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for bilateral degenerative joint disease of the knees ("bilateral knee disability").  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel





INTRODUCTION

The Veteran had active military service from October 1982 to January 1994.  

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

This claim was previously before the Board in July 2015, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of her claim, to include obtaining a medical opinion.  The requested development has been completed by the RO and with no further action necessary to comply with the Board's remand directives; the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The preponderance of the evidence is against a finding that the diagnosed bilateral knee disability is the result of disease or injury incurred in or aggravated by active military service.  


CONCLUSION OF LAW

The criteria for a grant of service connection for a bilateral knee disability have not been met.  38 U.S.C.A. § 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).  





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts entitlement to service connection for a bilateral knee disability.  Specifically, the Veteran claims that her disability was incurred in service or is secondary to her multiple service-connected disabilities.  After carefully considering the claim, statements from the Veteran, and the evidence, the Board finds that service connection is not warranted and the claim must be denied.  

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must consider all relevant evidence but need not discuss each individual evidentiary item).
  
VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.
  
Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).
In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).
  
Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 439.  

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

The Veteran was diagnosed with degenerative joint disease of the bilateral knees in 2001.  As such, the first element of service connection has been met.  The remaining questions are whether there is evidence of an in service occurrence of an injury or disease and competent evidence of a nexus between the current disability and the in-service disease or injury; or in the alternative evidence that her bilateral knee disability is proximately due to or the result of a service-connected disease or injury.  

A review of the Veteran's service treatment records reveals that a periodic Report of Medical Examination from September 1993 evaluated the Veteran as clinically normal.  In a periodic Report of Medical History, completed at the same time, the Veteran denied ever having a trick or locked knee.  Her service treatment records note a complaint of right knee pain in April 1988 when she was 8 months pregnant.  There is a report of leg burning from running/marching 1.5 miles in August 1988.  In September 1993, the Veteran underwent a medical board examination, which eventually led to her medical discharge; however, there is nothing in this examination discussing the Veteran's knees.  

The September 1993 medical examination appears to be comprehensive, at least insofar as reflecting the Veteran's physical condition at that time. The report accounts for bilateral radiating heel pain, plantar and calcaneal tenderness, Achilles and peroneal tendon tenderness, as well as asthma and detrusor instability were all mentioned.  

These medical records are highly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to  statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).
The Veteran has had several VA examinations to determine whether her current disability is related to her active service or whether it is secondary to any of her service connected disabilities.  Her most recent examination was in October 2015.  The examiner reviewed the Veteran's service and post service medical records.  At the examination, the Veteran stated that her right knee has been hurting for the previous eight years, and her left knee has become progressively worse since she underwent a total knee arthroplasty in August 2011.  

However, the examiner opined that the Veteran's bilateral degenerative joint disease, diagnosed in 2001, is not related to service.  The examiner noted that her condition was diagnosed almost seven years after service discharge, and it is not related to her walking/running in boots or episodic complaints of knee pain during active duty. The examiner noted that there is no evidence of continued treatment or a diagnosis of a disability in-service, and her Report of Medical Examination from 1993 and her medical board examination do not contain comments, diagnosis or evidence of a knee disability.  

The examiner also opined that her bilateral knee disability was not related to any of her service connected disabilities either independently or combined, including those for her foot, ankle, or hip.  The examiner observed that the Veteran's current condition is more likely a result of her age, occupation as a nurse, and obesity.  The examiner explained that there was no evidence to support the theory that her bilateral knee disability was aggravated beyond its natural progression.  

In September 2011, the VA examiner noted that the Veteran's bilateral knee disability was less likely than not proximately due to or the result of the Veteran's service connected disabilities.  The examiner based his opinion on the fact that the Veteran has been diagnosed with osteoarthritis and meniscal pathology, which are not causally related to or resulting from her hips or her feet.  The examiner went on to state that currently there is no peer reviewed literature published in medical journals, with a level of medical evidence sufficient to support an opinion, that the incidence of primary knee degenerative osteoarthritis and meniscal pathological conditions occurs with a greater frequency or severity in patients with non-ankylosed hip or foot conditions compared to the general population.  The available objective medical evidence supports an opinion that the claimed bilateral knee disability is less likely than not arising from or is otherwise related to service or is proximately due to or aggravated by the Veteran's service connected disabilities.  

When the Veteran filed for service connection for her bilateral knee disability in January 2007, she stated that her VA doctor in the rheumatology clinic told her that her knee disability was secondary to multiple foot operations.  However, after careful review of the Veteran's VA treatment records, there is no evidence suggesting a nexus between the Veterans' bilateral knee disabilities and her active service or her service connected disabilities other than the Veteran's own statements.  

In January 1994, the Veteran filed for service connection claim immediately after being discharged from the military and at that time she made a claim for bilateral degenerative joint disease of the knees.  She underwent a general examination in February 1994 and she was not diagnosed with a knee disability at that time.  She underwent a general examination, among others, and it was noted that she had full range of motion at all joints, with no bone or joint abnormality appreciated.  Her claim was denied and she did not appeal the decision.  

After this time, the Veteran filed several claims for other disabilities, but did not re-submit a claim for a knee disability or send statements complaining about her knees or any treatment or diagnosis a knee disability until 2007 when the Veteran submitted VA medical records showing that she was diagnosed with a left knee disability in 2001 and a right knee medial injury in 2002.  It was noted that her bilateral knee bursitis was improving with therapy.  Treatment records from her left knee surgery in 2001 note that she had only been complaining of left knee pain for the previous two years.  These treatment records do not relate her knee disabilities to her active service or her service connected disabilities.  The Veteran then filed her most recent claim for service connection for a bilateral knee disability in January 2007, to include as secondary to her service connected disabilities.  

The Veteran's experience as a nurse makes her competent to provide evidence of her symptoms.  However, the Board is responsible for determining the competence and credibility of all evidence, including lay statements, and determines its probative value.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In the evaluation of evidence, VA adjudicators may properly consider internal inconsistency, self-interest, facial plausibility and consistency with other evidence submitted on behalf of the claimant.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447 (Fed. Cir. 1997)(holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  

However, the preponderance of the evidence is against the claims. Firstly, while the Veteran is competent to opine on the source of her knee disorder, her opinion is clearly not dispositive. Apart from her clear self-interest in the claim (which is not fatal to a grant of service connection), the record also contains both countervailing and well informed orthopedic opinions against the claim, as well as plausible reasons why the knee disorder is not related to service. There is no evidence to indicate the Veteran has any specialize experience which would render her opinion more probative than that of a VA orthopedic doctor or the orthopedic nurse practitioner that both evaluated the Veteran thoroughly and still provided negative nexus opinions.  Further, treatment records note that the Veteran worked as a licensed practical nurse in the Army and post service as a nursing instructor, without any specialization.  

The preponderance of the evidence is against a finding of a nexus between the current disability and the in-service disease or injury or as secondary to her service connected disabilities, and service connection for a bilateral knee disability is not warranted.  There is no evidence of a diagnosis or continued treatment for a knee disability in service.  There is no evidence of continuity of symptomatology because her bilateral knee disability was not diagnosed until 2001, which is seven years after her medical discharge from service and not within the one-year presumptive period.  

Accordingly, the Board concludes that the preponderance of the evidence is against her claim for service connection for a bilateral knee disability, and the benefit of the doubt rule does not apply.  


Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
  
VA's duty to notify has been satisfied through notice letters dated March 2007 and August 2011 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate her claim on both a direct and secondary basis and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in her possession and has been afforded a meaningful opportunity to participate effectively in the processing of her claim and given ample time to respond. 
  
In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.
  
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).
  
Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2015). 
  
As noted above, the instant claim was most recently remanded in July 2015 for additional development, specifically obtaining a new VA medical opinion and readjudicating the claim.  The Veteran was provided a VA examination in October 2015, which is adequate for the purposes of determining service connection as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 
  
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Service connection for a bilateral knee disability is denied.  



____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


